Name: Commission Directive 73/37/EEC of 9 February 1973 on the application of Article 31 of the Council Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: processed agricultural produce;  information technology and data processing;  tariff policy
 Date Published: 1973-03-26

 Avis juridique important|31973L0037Commission Directive 73/37/EEC of 9 February 1973 on the application of Article 31 of the Council Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 077 , 26/03/1973 P. 0048 - 0048 Greek special edition: Chapter 02 Volume 1 P. 0199 Spanish special edition: Chapter 02 Volume 2 P. 0019 Portuguese special edition Chapter 02 Volume 2 P. 0019 COMMISSION DIRECTIVE of 9 February 1973 on the application of Article 31 of the Council Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (73/37/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive (1) of 4 March 1969 on the harmonization of the provisions laid down by law, regulation or administrative action in respect of inward processing, as last amended by the Council Directive of 27 June 1972 (2), and in particular Article 31 (3) thereof; Whereas Article 31 (1) of that Directive requires Member States to communicate to the Commission statistical information relating to the whole of the processing operations carried out in their territory ; whereas paragraph 3 of the said Article 31 provides that when, within the framework of inward processing of certain products, specific needs so require, provisions may be adopted in accordance with the procedure laid down in Article 28 (2) and (3) in relation to: - the communication of additional data to complement the information referred to in paragraphs 1 and 2; - the intervals at which such information and additional data must be communicated; Whereas additional data is needed in respect of inward processing of certain products, notably eggs, and whereas this data should be communicated at appropriate intervals; Whereas the provisions of this Directive are in accordance with the Opinion of the Committee on Inward Processing; HAS ADOPTED THIS DIRECTIVE: Article 1 For the products listed in Article 2, the information referred to in Article 31 of Directive 69/73/EEC of 4 March 1969, expressed in national currency per 1 000 units, shall be communicated for each calendar month before the end of the following month. Article 2 The provisions of Article 1 shall apply to: (a) goods imported under inward processing arrangements which, on the date of entry into force of this Directive, fall within the following subheadings of the Common Customs Tariff: 04.05 A I b) 04.05 B I a) 1 04.05 B I a) 2 04.05 B I b) 1 04.05 B I b) 2 04.05 B I b) 3 35.02 A II a) 1 35.02 A II a) 2 (b) compensating products exported from the customs territory of the Community which fall within the subheadings listed in a), with the exception of those falling within subheading 04.05 A I b). Article 3 Member States shall bring into force not later than 1 March 1973 the measures necessary to comply with this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 9 February 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 58, 8.3.1969, p. 1. (2)OJ No L 151, 5.7.1972, p. 16.